DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 12/24/2019.  Accordingly, Claims 1-15 are pending for consideration on the merits in this Office Action.


Election/Restrictions

Applicant's election with traverse of Group I including claims 1-5 and 7 in the reply filed on 12/6/2021 is acknowledged.  The traversal is on the ground(s) that a single search could encompass the various group of valve defined as a first throttle device.  Thus, a serious search burden is not present.  This is not found persuasive because the requirement for restriction was based in part upon a serious search burden and an analysis that groups of claims were drawn to distinct inventions.  The distinct characteristics were clearly identified.  See MPEP 803.  
Thus, the requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/24/2019, 11/19/2020 and 3/17/2021 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract speaks to the merits of the invention i.e. facilitating the reduction of energy loss of the thermal management system.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, in lines 7-10 the claim recites “a first flow channel” and “a second flow channel.”  These recitations create an antecedent basis issue because the “two” flow channels of the respective heat exchangers have already been claimed and it is unclear if the recitations are additional flow channels.  Please amend for clarity.

Regarding Claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

the claim also recites “...further comprising a first pump, wherein the first pump and the fourth heat exchanger are in communication with the second flow channel of the first heat exchanger, a first connection port of the first communication pipeline is in communication with the first heat exchange system or is in communication with the first heat exchange system through the first pump, and a second connection port of the second communication pipeline is in communication with the second heat exchange system; or 
the thermal management system further comprises a second pump, the second pump and the fifth heat exchanger are in communication with the second flow channel of the second heat exchanger, the first connection port of the first communication pipeline is in communication with the first heat exchange system, and the second connection port of the second communication pipeline is in communication with the second heat exchange system or is in communication with the second heat exchange system through the second pump,” which are the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the 
For examination purposes, the limitation has been interpreted as - - the thermal management system further comprises a first pump and a second pump, the first pump and the fourth heat exchanger are in communication with the second flow channel of the first heat exchanger, the second pump and the fifth heat exchanger are in communication with the second flow channel of the second heat exchanger, the first connection port of the first communication pipeline is in communication with the first heat exchange system or is in communication with the first heat exchange system through the first pump, and the second connection port of the second communication pipeline is in communication with the second heat exchange system or is in communication with the second exchange system through the second pump - - for clarity.

Regarding Claim 3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 3 recites the broad recitation “the thermal management further comprises a second valve member, the second valve member comprises two ports, the second valve member controls whether a first port of the second valve member is in communication with a second port of the second valve member, the first port of the second valve member is in communication with the second communication pipeline, and the second port of the second valve member is in communication with the pipeline of the second heat exchange system or the second port of the second valve member is in communication with the pipeline of the first heat exchange system; or the second valve member comprises three ports, the second valve 
the claim also recites “...a first valve member, wherein the first valve member comprises two ports, the first valve member controls whether a first port of the first valve member is in communication with a second port of the first valve member, the first port of the first valve member is in communication with the first communication pipeline, and the second port of the first valve member is in communication with an inlet of the first pump or the second port of the first valve member is in communication with a pipeline of the second heat exchange system; 
or the first valve member comprises three ports, the first valve member controls whether the first port of the first valve member is in communication with a third port of the first valve member, and/or the first valve member controls whether the first port is in communication with the second port, the first port of the first valve member is in communication with the first communication pipeline, the first communication pipeline is in communication with the second heat exchange system through the second port of the first valve member and the third port of the first valve member, or the second port of the first valve member is in communication with the inlet of the first pump, and the third port of the first valve member is in communication with a corresponding pipeline of the first 
Additionally, the first valve member either has “two ports” or “three ports” and a claim that purports to claim the two does not clearly define the metes and bounds of the particular limitation.
Also, there is a conflict between the claims and the disclosure with respect to the number of valve members that are in communication with the respective pipelines.  The drawings at fig 1 show only valve member 25 being so communicated. Thus, the recitation of a “second” valve member is problematic.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - a first valve member, wherein the first valve member comprises two ports, the first valve member controls whether a first port of the first valve member is in communication with a second port of the first valve member, the first port of the first valve member is in communication with the first communication pipeline, and the second port of the first valve member is in communication with an inlet of the first pump or the second port of the first valve member is in communication with a pipeline of the second heat exchange system - - for clarity.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardo et al. (US2014/0216689) in view of Ono (JP2015093561A).

Regarding Claim 1, Lombardo teaches a thermal management system [fig 2A], comprising a refrigerant system [202], a first heat exchange system [104], and a second heat exchange system [102; 0032], wherein the thermal management system comprises a first heat exchanger [124], a second heat exchanger [114] and a third heat exchanger [210], both the first heat exchanger and the second heat exchanger comprise two flow channels, the two flow channels of the first heat exchanger are isolated from each other and are not in communication with each other, and the two flow channels of the second 
the refrigerant system comprises a first flow channel of the first heat exchanger [124] and a first flow channel of the second heat exchanger [114]; the first heat exchange system comprises a fourth heat exchanger [130] and a second flow channel of the first heat exchanger, the second flow channel of the first heat exchanger is in communication with the fourth heat exchanger, and the first heat exchange system is configured to exchange heat with the refrigerant system at the first heat exchanger [0028; 0032; 0038]; 
the second heat exchange system comprises a second flow channel of the second exchanger [114] and a fifth heat exchanger [implicitly taught as the heat exchanger in RESS 108; 0042; fig 2A] , the second flow channel of the second heat exchanger [114] is in communication with the fifth heat exchanger, and the second heat exchange system is configured to exchange heat with the refrigerant system at the second heat exchanger [0028];
the thermal management system further comprises a first communication pipeline [Drawing I] and a second communication pipeline [Drawing I] a first end of the first communication pipeline is in communication with the first heat exchange system, a second end of the first communication pipeline is in communication with the second heat exchange system, a first end of the second communication pipeline is in communication with the first heat exchange system, and a second end of the second communication pipeline is in communication with the second heat exchange system [Drawing I; where the pipelines are in at least thermal communication with the first heat exchange system and in fluid communication with the second heat exchanger system]; and 

Whereas Lombardo teaches the first communication pipeline and the second communication pipeline, Lombardo does not teach the thermal management system has a circulation mode in which a portion of a coolant of the first heat exchange system is configured to flow into the second heat exchange system and be mixed with a coolant of the second heat exchanger system, and the mixed coolant of the second heat exchange system is configured to flow into the first heat exchange system.
However, Ono teaches a refrigerant circulating apparatus for a vehicle having a first heat exchange system [3] and a second heat exchange system [4] connected by pipelines 5a, 5b [0010; fig 1] wherein the apparatus has a circulation mode in which a portion of a coolant of the first heat exchange system is configured to flow into the second heat exchange system and be mixed with a coolant of the second heat exchanger system, and the mixed coolant of the second heat exchange system is configured to flow into the first heat exchange system [0010; 0023; 0032; 0033]. Ono teaches that it is known in the field of endeavor of refrigeration that this arrangement prevents the occurrence of heat shock and thereby enhances the system [0045].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Lombardo to  have the thermal management system has a circulation mode in which a portion of a coolant of the first heat exchange system is configured to flow into the second heat exchange system and be mixed with a coolant of the second heat exchanger system, and the mixed coolant of the second heat exchange system is configured to flow into the first heat exchange system in view of the teachings of 


    PNG
    media_image1.png
    748
    791
    media_image1.png
    Greyscale


Drawing I



Regarding Claim 2, as best understood, Lombardo, as modified, teaches the invention of Claim 1 above and Lombardo teaches a first pump [105] and a second pump [103; 0023], the first pump [105] and the fourth heat exchanger [130] are in communication with the second flow channel of the first heat exchanger [124; 0023; 0028; fig 2A], the second pump [103]and the fifth heat exchanger [at 108] are in communication with the second flow channel of the second heat exchanger [114; 0023; 0028; fig 2A], the first connection port of the first communication pipeline is in communication with the first heat exchange system or is in communication with the first heat exchange system through the first pump, and the second connection port of the second communication pipeline is in communication with the second heat exchange system or is in communication with the second exchange system through the second pump [As modified above, see the rejection of claim 1 above where configuration of the communication pipelines are described.  Additionally, the limitation is claimed in the alternative and a showing of the first pipeline in communication with the first heat exchange system and a showing of the second pipeline in communication with the second heat exchange system necessarily satisfies the limitation].

Regarding Claim 3, as best understood, Lombardo, as modified, teaches the invention of Claim 2 above and Lombardo teaches a first valve member [118], wherein the first valve member comprises two ports, the first valve member controls whether a first port of the first valve member is in communication with a second port of the first valve member, the first port of the first valve member is in communication with the first communication pipeline, and the second port of the first valve member is in communication with an inlet of the first pump or the second port of the first valve member is in communication with a pipeline of the second heat exchange system [0029; 

Regarding Claim 4, Lombardo, as modified, teaches the invention of Claim 3 above and Ono teaches wherein a first heat exchange system [4] further comprises a heating device [40], the heating device comprises two ports [at least an inlet and outlet port], a coolant flow channel communicating the two ports of the heating device [implicit] and a heating core [implicit. Also see Gehres et al. (US2009/0139472 below], the heating core is configured to heat the coolant flowing through the heating device [0018-0020], the heating device and the second flow channel of the first heat exchanger are in communication with a [fourth] heat exchanger [41; fig 1], and the heating device is arranged outside the air conditioning box [fig 1; where 40 is arranged outside of the box that contains core 41, fan 6 and damper 48].

Regarding Claim 5, Lombardo, as modified, teaches the invention of Claim1 above and Lombardo teaches wherein the refrigerant system further comprises a compressor [204] and a first valve device [Drawing I], the first valve device comprises a first port, a second port and a third port, the second port of the first valve device is configured to communicate with the first port of the first valve device and/or the third port of the first valve device, an outlet of the compressor is in communication with a refrigerant inlet of the first flow channel of the first heat exchanger, a refrigerant outlet of the first flow channel of the first heat exchanger is configured to communicate with the second port of the first valve device, the first port of the third heat exchanger is configured to communicate with the first port of the first valve device, the refrigerant inlet of the first flow channel of the second heat exchanger is configured to communicate with the third port of the first valve device, the second port of the third heat exchanger is 

Regarding Claim 7, Lombardo, as modified, teaches the invention of Claim 5 above and Lombardo teaches wherein the thermal management system comprises a first throttle device [216] and a second throttle device [220; 0034; 0036; fig 2A; Drawing I], a second connection port of the first throttle device and the second connection port of the second throttle device are in communication with the second port of the first valve device, a first connection port of the second throttle device is in communication with the third port of the first valve device, and the first connection port of the first throttle device is in communication with the first port of the first valve device [Drawing I].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nemesh (US2015/0251518), cited to teach a heat exchanger within a RESS system. See 0038; 0039; fig 1A;
Gehres et al. (US2009/0139472), cited to teach the relationship between the terminology of a heating device and core, a heating device inlet, outlet and an implicit flow channel [See 0014; fig 2].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763